DETAILED ACTION
This is on the merits of Application No. 17/516985, filed on 11/02/2021. Claims 1-16 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II and Species I in the reply filed on 11/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because element 22 is called both an intermediate clutch (Par. [0006], [0038], [0039]) and a direct clutch (Par. [0049], [0055], [0062], [0064], [0066], [0067]). It appears it should just be called an intermediate clutch. Par. [0066] calls forward clutch hub 22 instead of 222. Figs. 1-3 have old numbering still on the drawings. Fig. 3 element 240 the rightmost arrow does not point to a needle bearing. Fig. 4 has feint arrows and lines through the drawings. The shading on Fig. 2 makes it hard to tell what is shown. The following reference character(s) not mentioned in the description: 139, 140, 141.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “an intermediate clutch operably connected to the sprag.” There is insufficient antecedent basis for “the sprag” in the claim. It is unclear if this is trying to state the clutch is operably connected to the sprag shaft or a sprag of the sprag shaft.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant admitted prior art.
Applicant admitted prior art (Fig. 2) discloses:
(Claim 9) A power flow module for an original equipment (OE) vehicle automatic transmission (Fig. 2), comprising: a forward piston housing (131); a forward clutch hub (133) and a forward clutch (clutch between 142 and 133); a direct piston housing (134); a direct clutch hub (136) and a direct clutch (clutch between 142 and 136); a drum (142) extending between and operably connecting the forward piston housing and the direct piston housing; and a sprag shaft (138), wherein the forward clutch hub and the forward clutch and the direct clutch hub and the direct clutch are positioned between the forward piston housing and the direct piston housing, and wherein at least a portion of the forward clutch and at least a portion of the direct clutch are operably mounted to the drum (both mounted to 142), and wherein the forward piston housing and the direct piston housing do not counter rotate relative to one another (both housings directly connected through drum and thus cannot counter rotate relative to one another).
(Claim 10) further including a forward piston (132) and a direct piston (135), wherein the forward piston is positioned in the forward piston housing and the direct piston is positioned in the direct piston housing (see Fig. 2).
(Claim 11) further including an intermediate clutch (clutch of 139) operably connected to the sprag.
(Claim 12) further including a pressure plate (137) positioned between the forward clutch and the direct clutch.
(Claim 13) wherein the pressure plate cooperates with both the forward clutch and the direct clutch (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in view of U.S. Patent No. 6068572 to Collins et al.
	Applicant admitted prior art discloses:
The limitations of claim 9.
Applicant admitted prior art does not explicitly disclose:
(Claim 14) further including a needle bearing positioned between the forward piston housing and the forward clutch hub.
(Claim 15) further including a needle bearing positioned between the forward clutch hub and the sprag shaft.
Collins teaches:
(Claim 14) a needle bearing (See annotated Fig. 2 element N1) positioned between the forward piston housing (H) and the forward clutch hub (CH).
(Claim 15) further including a needle bearing (N2) positioned between the forward clutch hub (CH) and the sprag shaft (108).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of applicant admitted prior art to have needle bearings positioned between the forward clutch hub and both the forward piston housing and sprag shaft, as taught by Collins, in order to better support the shaft and balance the forces acting on the hub during operation. It is well-known in the art to include bearings between components that do not rotate together. One of ordinary skill would be able to apply the needle bearings of Collins to the clutch hub of applicant admitted prior art and produce predictable results.


    PNG
    media_image1.png
    687
    850
    media_image1.png
    Greyscale


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art in view of U.S. Patent App. Pub. No. 2015/0361539 to Heitzenrater.
Applicant admitted prior art discloses:
The limitations of claim 9.
Applicant admitted prior art does not explicitly disclose:
(Claim 16) further including a bushing support positioned between the direct piston housing and the sprag shaft.
Heitzenrater teaches:
(Claim 16) further including a bushing support (Fig. 3 element 251) positioned between the direct piston housing (234) and the sprag shaft (252).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of applicant admitted prior art to have a bushing support between the direct piston housing and the sprag shaft, as taught by Heitzenrater, in order to better support the shaft and balance the forces acting on the shaft during operation. It is well-known in the art to include bushings between components that do not rotate together. One of ordinary skill would be able to apply the bushing of Heitzenrater to the sprag shaft of applicant admitted prior art and produce predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dial et al (US 2017/0219091) discloses devices and methods for increasing the strength of an automotive tramsission.
Oyabu (DE102019115515) discloses driving force distribution device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659